Bullard, J.
On the 3d of June, 1839, the defendant rendered to the plaintiff an account of an agency with which he had been charged, showing a balance in favor of the principal of $ 1044 60 ; and, on the 21st of March, 1840, this suit was instituted tore-cover the balance thus admitted to be due.
The defendant, after setting up the exception of litis pendencia, which was overruled, pleaded that he had been the agent of *319the plaintiff in matters of great importance and intricacy, and that when in Bordeaux, in June, 1839, had furnished a provisional, not a final account of his administration. He now annexes to his answer a new and definitive account of his agency, which shows a balance of $1357 60 in his favor,-for which amount he asks judgment.
There was judgment for the plaintiff for the balance of the first account rendered, and the defendant has appealed.
The court did not err. The account rendered by the agent concludes him, unless he clearly shows errors or omissions to his prejudice. The new account relates to the same transactions, and it. is not alleged, much less proved, that there was any error in the first account. It purports to be final, and to cover the whole grounds of the agency.
"The judgment of the District Courl is, therefore, affirmed, with costs.